PER CURIAM.
Huey L. Hamrick seeks review of the Benefits Review Board’s decision and order dismissing his appeal from an Administrative Law Judge’s decision denying his claim for black lung benefits as untimely. We affirm.
A notice of appeal must be filed within thirty days from the date upon which the decision or order of the ALJ was filed in the Office of the District Director. See 20 C.F.R. § 802.205. The ALJ’s decision and order were filed in the Office of the District Director on July 31, 2001. Hamrick’s notice of appeal, postmarked September 5, 2001, and received in the Office of the Clerk on September 10, 2001, is therefore untimely. See Dominion Coal Corp. v. Honaker, 33 F.3d 401, 405 (4th Cir.1994).
Accordingly, we affirm the Board’s order dismissing Hamrick’s appeal as untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.